IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-80,804-01 AND WR-80,804-02




EX PARTE CHARLES ROUNDTREE, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 2005CR8726-W1 AND 2005CR8727-W1 IN THE 144TH DISTRICT COURT
FROM BEXAR COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded nolo contendere to one
charge of possession of marijuana and one charge of possession with intent to deliver a controlled
substance.  He was sentenced to concurrent six-year sentences in both cases. 
            The trial court has entered findings of fact and conclusions of law in both cases,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for finding and conclusion number 3.  Based on the trial court's findings and conclusions and our
own review, we deny relief.
 
Filed: February 5, 2014
Do not publish